Citation Nr: 0508638	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  03-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
urethral dilatation, to include hematuria, incontinence, a 
ruptured bladder, and difficulty voiding.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The veteran did not suffer additional disability, 
including hematuria, incontinence, a ruptured bladder, or 
difficulty voiding as the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA medical personnel during a 
cystoscopy in December 2001.

2.  Such residuals of urethral dilatation as the veteran 
experienced following his cystoscopy in December 2001 were 
reasonably foreseeable. 

3.  The veteran's case does not present a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of cystoscopy and 
urethral dilatation, including hematuria, incontinence, a 
ruptured bladder, and difficulty voiding, are not warranted.  
38 U.S.C.A. § 1151 (West 2002). 

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of October 2002, 
approximately four months prior to the initial AOJ decision 
in February 2003.  Specifically, in a letter of October 2002, 
the veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence in his possession.  The veteran was also provided 
with a Statement of the Case in April 2003 which apprised him 
of pertinent regulations and VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  

Factual Background

VA inpatient and outpatient treatment records covering the 
period from December 2001 to April 2002 show treatment during 
that time for genitourinary problems.  In a Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures dated in early December 2001, 
the veteran acknowledged that the procedure to be performed 
involved looking into his bladder with a hollow flexible 
lighted instrument for the purpose of a visual examination.  
The veteran further acknowledged that the nature and purpose 
of the operation or procedure, possible alternatives methods 
of treatment, the risks involved, and the possibility of 
complications had been fully explained to him.  Finally, the 
veteran acknowledged that no guarantees had been made 
concerning the results of the operation or procedure.  

In a surgical note dated on December 5, 2001, it was noted 
that the veteran was being seen for follow-up of a radical 
prostatectomy which had been performed in 1991.  Reportedly, 
the veteran had subsequently developed symptoms of difficulty 
with urination.  In particular, he experienced stress and the 
need to push in order to initiate urination.  Also noted were 
problems with "splitting" of the urinary stream.  Under the 
circumstances, it was recommended that the veteran undergo 
cystoscopic examination in order to rule out urethral 
stricture or bladder neck contracture.  

Prior to the procedure, the veteran was given a prophylactic 
antibiotic.  The procedure was explained to the veteran, and 
his consent was obtained.  With the veteran in the supine 
position, his urethra was anesthetized with Xylocaine jelly.  
The genital area was prepped in the usual manner.  Utilizing 
an Olympus flexible cystoscope, the anterior urethra was 
examined and found to be within normal limits.  The sphincter 
was intact, though the bladder neck was somewhat contracted, 
resulting in a partial obstruction.  Noted at the time of 
examination was that the obstruction was not complete, as in 
a "pinpoint" opening.  Urethral dilatation was performed 
using a number 24 dilator, and the bladder neck contracture 
was also dilated.  Bleeding was described as minimal.  The 
veteran tolerated the procedure "very well" and was 
discharged in stable condition. 

A VA record of hospitalization covering the period from 
December 5 to December 10, 2001 reveals that the veteran was 
hospitalized at that time for various complications of the 
aforementioned procedure.  At the time of admission, it was 
noted that the veteran had undergone a dilatation of a 
stricture of his urethra on December 4, 2001, following which 
he developed some hematuria.  The next morning, the veteran's 
scrotum reportedly "ballooned," with the result that he was 
admitted.  On physical examination, the veteran's temperature 
had risen to 100 degrees Fahrenheit.  Examination of the 
veteran's abdomen showed some evidence of suprapubic pain in 
addition to gross scrotal swelling.  The clinical impression 
was rule out urethral tears.  

During the veteran's hospitalization, he received medication 
and further blood work was accomplished.  The veteran's white 
blood cell count subsequently dropped down to 4.5 from 
10,000.  Electrolytes were within normal limits, and the 
veteran's PSA was less than 0.1.  The veteran was seen by 
genitourinary service, which concurred in his treatment.  An 
indwelling Foley catheter was placed, and the veteran was 
advised to "stay on it" for a couple of weeks.  The veteran 
felt that it would be difficult for him to manage at home, so 
he was sent to a transitional care unit.  

A VA hospitalization report covering the period from 
December 16 to December 28, 2001 reveals that the veteran was 
hospitalized at that time for acute renal failure.  At the 
time of admission, it was noted that the veteran had 
presented on December 4, 2001 complaining of urinary 
hesitancy.  His history of prostatectomy, urethral stricture, 
and flexible cystoscopy with dilation of a bladder neck 
contracture and urethral stricture, was noted.

The report noted that two days prior to presentation at UD 
ECC, laboratory values were obtained, which demonstrated a 
creatinine of 7.3.  The veteran was subsequently transferred 
to UD ECC for further workup.  At the time, his creatinine 
was 9.3.  Of note was the fact that the veteran had undergone 
multiple episodes of hypotension which began about three days 
prior to his transfer.  On transfer in the ambulance, the 
veteran exhibited a systolic pressure of 65.  Upon admission, 
IV hydration was begun, and the veteran was placed on a 
prerenal diet.  Both urology and the renal service were 
consulted.  The veteran continued to experience problems with 
hypotension, and was therefore hydrated with 250cc boluses as 
needed.  The veteran's creatinine peaked at about 12, and 
then started to decrease.  

It was subsequently determined that the veteran might benefit 
from hemodialysis, as there was some question of a short term 
change in his mental status.  The veteran was therefore 
dialyzed, with the result that his creatinine continued to 
decline, and, after several days, was within normal limits.  
The veteran's hospital course was significant for evaluation 
by urology.  A CT scan of the abdomen was obtained, which 
demonstrated air-tracking down into the scrotum.  However, a 
cystogram did not show any evidence of active perforation or 
extravasation.  Genitourinary service recommended continued 
Foley drainage/tamponade, and followed the veteran on a daily 
basis.  Noted at the time was that the veteran had scrotal 
ecchymosis which changed only very slowly.  There was an area 
of abscess which ruptured spontaneously around the scrotum, 
and a Penrose drain was therefore placed by urology.  After 
rupture of the abscess, the veteran's white cell count, which 
had been elevated at about 14+, resolved to levels of 7 and 
8.  

On December 28, the veteran's blood urea nitrogen and 
creatinine were within normal limits.  His white blood cell 
count was similarly within normal limits.  The veteran had 
been afebrile for several days, and expressed a desire to 
return home.  This was discussed with urology and renal 
service, and the veteran was scheduled to be followed up on 
an outpatient basis 1 to 2 weeks following his discharge.  
The Penrose drain was kept in place, as was the veteran's 
Foley catheter.  The veteran was subsequently discharged home 
in stable condition with resolution of his acute renal 
failure.  Imaging was consistent with a healed bladder 
rupture, and there were no signs of infection.  The pertinent 
diagnosis was resolved acute renal failure, healed bladder 
perforation.  

Subsequent VA and private treatment records covering the 
period from December 2001 to April 2002 show follow up for 
the veteran's genitourinary problems.  

On VA genitourinary examination in January 2003, it was noted 
that the veteran had undergone a radical retropubic 
prostatectomy in January 1992.  At that time, a pathology 
specimen demonstrated a diffused bilateral poorly 
differentiated adenocarcinoma.  The tumor involved the apex 
bilaterally and extended to the left apical margin and to the 
left inferior margin.  Though the tumor abutted the seminal 
vesicles, the vesicles themselves were technically free of 
tumor.  Additionally noted was that there was extensive 
perivascular, perineural, and intralymphatic spread of the 
tumor.  

Apparently, the veteran had undergone hormone treatment for 
his genitourinary problem.  However, his principal complaint 
involved an episode in December 2001, at which time he 
underwent urethral dilation.  According to the veteran, he 
had experienced no leakage for more than two weeks after the 
catheter was removed following his original surgery.  The 
veteran indicated that his stream was satisfactory up until 
sometime in 1990 or late 1989, at which time the stream force 
began to decline.  Finally, the veteran reported his stream 
declined to the point where it was felt that urethral 
dilation was warranted.  That dilation occurred at the VA 
Medical Center in Butler, Pennsylvania, on December 4, 2001.  

The examiner reported that immediately following the 
dilation, the veteran developed gross hematuria.  Reportedly, 
the night following his procedure, he developed ecchymosis 
and swelling of his penis and, in particular, his scrotum, 
which he described as "about the size of a cantaloupe."  The 
veteran therefore returned to the VA medical facility where 
he had been hospitalized and, on December 17, (2001) 
underwent management for acute renal failure.  The veteran 
had a Foley catheter in place, and was finally found to have 
an abscess which "pointed" the suprapubic area, and then 
spontaneously drained.  This was treated with wet-to-dry 
dressings and packing, and eventually closed.  At the time, a 
Penrose drain was left in the site for the purpose of partial 
drainage.  According to the veteran, subsequent to this 
closure of the abscessed drainage, his voiding symptoms 
persisted.  However, he was wary of further endoscopic 
examination or manipulation, and therefore opted for medical 
treatment.  

In the opinion of the examiner, the veteran's abscess, 
hematoma, and scrotal swelling were "much more likely than 
not" the result of attempted urethral dilation.  The examiner 
noted, however, that it was explained to the veteran that 
urethral perforation, urethral disruption, hematoma, and 
infection were "recognized complications" of urethral 
dilation, and occurred with a certain frequency "even in the 
best of hands."  As to whether or not the veteran's procedure 
was done incorrectly or for improper conditions, the examiner 
was unable to comment.  However, he was of the opinion that 
the veteran's subsequent hospitalization was "more likely 
than not" caused by the urethral dilation and events which 
immediately followed it.  

Analysis

The veteran in this case seeks compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of urethral dilatation, to include hematuria, 
incontinence, a ruptured bladder, and difficulty voiding.  In 
pertinent part, it is argued that the veteran's residuals of 
cystoscopy and urethral dilatation are the result of 
negligence on the part of VA treating personnel, and/or 
events which were "not reasonably foreseeable."  

In that regard, for claims received after October 1, 1997 (as 
in this case), compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
veteran's own willful misconduct, where:

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
VA Secretary, either by a VA employee or 
in a VA facility and the proximate cause 
of the disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA in furnishing the hospital 
care, medical or surgical treatment, 
or examination; or
(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the VA Secretary (including by a 
service-provider used by the Secretary 
for such purpose under section 3115 of 
this title) as part of an approved 
rehabilitation program under chapter 31 
of this title.  

38 U.S.C.A. § 1151 (West 2002).  

In the case at hand, a review of the record discloses that, 
on December 4, 2001, the veteran underwent cystoscopy with 
urethral dilatation.  Following that surgery, the veteran 
experienced gross hematuria, as well as ecchymosis and 
swelling of his scrotum.  In mid-December, the veteran 
underwent medical management for acute renal failure.  A 
Foley catheter was placed, and a suprapubic abscess was 
discovered, which spontaneously drained.  The veteran was 
treated with wet-to-dry dressings and packing, and the 
abscess eventually closed.  According to the veteran, since 
the time of the aforementioned procedure, he has suffered 
from hematuria, incontinence, and difficulty voiding, as well 
as various residuals of a ruptured bladder.  

The Board notes that, following an examination and in-depth 
review of the veteran's medical records in January 2003, it 
was the opinion of the examiner that the veteran's abscess, 
hematoma, and scrotal swelling were "much more likely than 
not" the result of an attempted urethral dilation.  However, 
there is no indication that those complications were in any 
way the result of carelessness, negligence, lack of proper 
skill, or any error in judgment on the part of VA 
medical/surgical personnel.  In point of fact, the examiner 
specifically commented that he was unable to say whether or 
not the veteran's procedure had been done incorrectly or for 
"improper conditions."  In any case, the veteran clearly 
furnished informed consent prior to the undertaking of the 
cystoscopic examination.  Moreover, as noted by the VA 
examiner, urethral perforation(s), urethral disruption(s), 
hematoma(s), and infection(s) are "all recognized 
complications of urethral dilation, and occur with a certain 
frequency 'even in the best of hands.'"  Under the 
circumstances, the Board must conclude that such residual 
complications as the veteran experienced following his 
cystoscopy with urethral dilation were "reasonably 
foreseeable."  Accordingly, the veteran's claim must be 
denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's request that the Board obtain 
an additional VA examination and/or the opinion of an 
independent medical expert prior to a final adjudication of 
the veteran's claim.  However, based on the available 
evidence, it does not appear that the veteran's case presents 
a question of such medical complexity or controversy as to 
require the opinion of an independent medical expert.  
38 C.F.R. § 20.901(d) (West 2002).  Nor does it appear that 
an additional VA examination would be productive, given that, 
following an examination of the veteran and in-depth review 
of the pertinent records, a VA examiner has already offered 
his opinion regarding the veteran's claim for 38 U.S.C.A. 
§ 1151 benefits.  Under the circumstances, the veteran's 
claim remains denied.

ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for cystoscopy and the residuals of 
urethral dilatation, to include hematuria, incontinence, a 
ruptured bladder, and difficulty voiding, are denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


